Citation Nr: 0813353	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for nerve 
damage.

2.  Entitlement to service connection for lumbar spine 
degenerative disc disease.

3.  Entitlement to service connection for a left shoulder 
injury.

4.  Entitlement to service connection for a neck injury.

5.  Entitlement to service connection for right hip 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the RO.

In a January 2002 rating decision, the RO denied service 
connection for nerve damage secondary to a dog attack.  The 
decision is final.  In order to reopen the claim the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  For this reason, 
the Board re-characterized the issue as noted on the title 
page.  See Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996).

In September 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.




REMAND

The veteran contends he sustained low back, nerve damage, 
left shoulder, neck, and right hip injuries that resulted in 
residual disabilities due to a dog attack that reportedly 
occurred during his military service.  Service medical 
records show that the veteran was seen for his back in May 
1969.  The noted impression was strain.  There is no mention 
of the circumstances surrounding the visit.  Thereafter, he 
complained of a back ache in June 1969. 

In VA Form 9 dated in August 2006, the veteran maintained 
that during service he was hospitalized at Lackland Air Force 
Base for the claimed injuries. Hospitalization records are 
often maintained separately from clinical and dental records, 
and may be held at the hospital where treatment occurred, 
rather than being transferred to the National Personnel 
Records Center (NPRC); such records should be specifically 
requested.

The claims file includes private treatment records dated from 
October 1988 to December 2004 from White River Medical 
Center, Batesville Family Practice, Newport Hospital Clinic, 
Dr. Frankum, and Dr. Ward.  At the hearing, the veteran 
appeared to indicate that he had also received treatment for 
his claimed disabilities from other physicians (Dr. Solomon, 
Dr. Baklin, etc.).  The veteran should be requested to 
provide the identifying information and any necessary 
authorization to enable VA to obtain any outstanding medical 
records pertaining to treatment of his claimed disabilities 
he has received since his military discharge.

At the hearing, when asked whether any doctors, including VA 
physicians, had ever told him his back condition was due to 
"an old injury," the veteran answered in the affirmative.  
He also maintained that a physician who evaluated him in 
connection with a claim for disability benefits through the 
Social Security Administration (SSA) had indicated that his 
back disorder stemmed from an "old injury."  The veteran 
testified that he was currently receiving SSA disability 
benefits on account of his back.  In his notice of 
disagreement, he indicated that he was receiving such 
benefits due to all of his claimed disabilities.  A copy of 
the SSA decision and the underlying records upon which the 
award is based are not contained in the record.  Testimony 
elicited from the veteran indicates that these records may 
contain relevant information.  Accordingly, VA has a duty to 
obtain the records, pursuant to 38 C.F.R. § 3.159(c)(2).  See 
also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty 
to assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

Additionally, the private and VA treatment records reflect a 
history of several post-service injuries, including work-
related injuries, to the veteran's low back, shoulder, and 
hip.  Any decision awarding the veteran workers compensation 
benefits for any of the claimed disabilities and the records 
upon which the award was based should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the NPRC 
and all other appropriate agencies for 
hospitalization records for the veteran 
pertaining to treatment at the U.S. Air 
Force Hospital at Lackland Air Force 
Base, San Antonio, Texas from February 
1969 to June 1969.  If no such records 
can be obtained, the attempts to obtain 
the records should be documented in the 
claims file.

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess records 
pertaining to treatment he has received 
for all of his claimed disabilities (low 
back, nerve damage, left shoulder, neck, 
right hip) since his discharge from 
service.  With any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
those treatment records which have not 
been obtained previously.

3.  After obtaining any necessary 
information and authorization from the 
veteran, the RO/AMC should attempt to 
obtain any decision awarding the veteran 
workers compensation benefits for any of 
his claimed disabilities (low back, nerve 
damage, left shoulder, neck, right hip) 
and the records upon which the award was 
based.

4.  The RO/AMC should also request the 
SSA to provide a copy of its 
determination concerning the veteran's 
claim for disability benefits, a copy of 
the records upon which the determination 
was based, and a copy of any later 
determinations and associated records.

5.  The RO/AMC should also undertake any 
other development it determines to be 
warranted based on the information and 
evidence procured as the result of the 
above development.  In particular, the 
RO/AMC should consider whether a medical 
examination or opinion is necessary in 
accordance with McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

6.  Then, the RO/AMC should readjudicate 
the five issues on appeal.  If the 
benefits sought on appeal are not granted 
in full, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



